NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2264-16T2

WELLS FARGO BANK, N.A., as
Trustee for Option One
Mortgage Loan Trust 2007-3,
Asset-Backed Certificates,
Series 2007-3,

        Plaintiff-Respondent,

v.

DARREN JAMES and ADRIENNE
JAMES,

        Defendants-Appellants,

and

JERSEY SHORE UNIVERSITY
MEDICAL CENTER,

        Defendant.


              Argued May 30, 2018 — Decided June 27, 2018

              Before Judges Koblitz and Manahan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Monmouth County, Docket No.
              F-026877-12.

              Darren James, appellant, argued the cause pro
              se.
           Brian J. Slipakoff argued the cause for
           respondent (Duane Morris LLP, attorneys; Brett
           L. Messinger, Brian J. Slipakoff, and Kelly
           K. Huff, of counsel and on the brief).

PER CURIAM

     In this residential foreclosure case, defendants Darren and

Adrienne James appeal from an October 23, 2015 order granting

plaintiff Wells Fargo's summary judgment motion and a December 16,

2016 final judgment.      We affirm.

     Wells Fargo initially brought a foreclosure complaint on

November 12, 2012, as a result of defendants' 2011 default on

their   mortgage     payments.         The   defendants   answered    and

counterclaimed, arguing Wells Fargo did not have standing to bring

the complaint because they did not possess the note at the time

the complaint was filed, committed fraud in violation of the New

Jersey Home Ownership Security Act of 2002, N.J.S.A. 46:10B-22 to

-68, and violated the New Jersey Consumer Fraud Act, N.J.S.A.

56:8-1 to -210.

     After initially denying summary judgment without prejudice

on April 19, 2013, due to Wells Fargo's failure to provide an

affidavit attesting that it had possession of the note prior to

filing the complaint, the trial court eventually granted summary

judgment     in   favor   of   Wells    Fargo,   striking   defendants'

counterclaims and the contesting answer.         On April 2, 2015, the


                                   2                            A-2264-16T2
foreclosure      action     was   administratively     dismissed     without

prejudice for lack of prosecution under Rule 4:64-8.               The trial

court reinstated the action on Wells Fargo's motion and allowed

Wells Fargo to amend the complaint, which defendants opposed.

     Wells Fargo moved once again for summary judgment, which the

trial court granted, stating that the trial court's previous grant

of summary judgment disposed of defendants' defenses and that

defendants' opposition consisted of those same previous defenses,

and were thereby barred by res judicata and collateral estoppel.

After various other unsuccessful applications by defendants, final

judgment   was    entered    on   December   16,   2016,   and   defendants'

subsequent motion to vacate judgment was denied.

     Defendants submitted a pro se appellate brief.              Essentially,

defendants make the same arguments that they have made since the

beginning of the action, namely, that Wells Fargo lacked standing

to bring the action and that Wells Fargo violated several laws,

including the New Jersey Home Ownership Security Act of 2002

(HOSA), N.J.S.A. 46:10B-22 to -68, and the New Jersey Consumer

Fraud Act (CFA), N.J.S.A. 56:8-1 to -210.           Defendants also argue

the trial court erred in hearing Wells Fargo's first motion for

summary judgment because it was seventeen days before trial,

contrary to Rule 4:46, and erred in allowing Wells Fargo to amend

the complaint in violation of Rule 4:9-1.          Defendants also accuse

                                      3                              A-2264-16T2
the   trial    court   judge   of    bias   in   favor   of   Wells   Fargo   and

complicity in Wells Fargo's allegedly fraudulent conduct.

      Defendants further allege fraud in connection with a prior

mortgage.      Defendants executed the subject mortgage and note on

January 5, 2007, in the amount of $350,200.                   Defendants' prior

mortgage was paid off with this refinancing. Wells Fargo possessed

the note since April 12, 2007.              Wells Fargo was assigned the

mortgage      on   October   27,    2008.    A   "Corrective     Assignment     of

Mortgage" to Wells Fargo was recorded on September 18, 2012.

      On the record at defendants' motion to amend their answer,

now presided over by a different judge, the trial court found

defendants' motion to amend was untimely because it was filed two

months after the close of discovery and the motion provided no

legal basis to allow defendants to amend their answer.                    As to

Wells Fargo's summary judgment motion, the court found defendants

executed the note and mortgage and subsequently defaulted on the

loan.   The court also found Wells Fargo was validly assigned the

mortgage and had physical possession of the note prior to filing

the foreclosure complaint.           The court concluded that defendants'

affirmative defenses and counterclaims were unsupported by fact

or law, and granted Wells Fargo's motion for summary judgment.

      Our review of a ruling on summary judgment is de novo,

applying the same legal standard as the trial court.                  Conley v.

                                        4                               A-2264-16T2
Guerrero, 228 N.J. 339, 346 (2017).          We consider, as the trial

judge     did,   "whether   the   evidence    presents   a   sufficient

disagreement to require submission to a [factfinder] or whether

it is so one-sided that one party must prevail as a matter of

law."    Liberty Surplus Ins. Corp. v. Nowell Amoroso, PA, 189 N.J.

436, 445-46 (2007) (quoting Brill v. Guardian Life Ins. Co. of

Am., 142 N.J. 520, 536 (1995)).     Summary judgment must be granted

"if the pleadings, depositions, answers to interrogatories and

admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged

and that the moving party is entitled to a judgment or order as a

matter of law."     Templo Fuente De Vida Corp. v. Nat'l Union Fire

Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016) (quoting R. 4:46-

2(c)).

     "To defeat a motion for summary judgment, the opponent must

'come forward with evidence' that creates a genuine issue of

material fact."      Cortez v. Gindhart, 435 N.J. Super. 589, 605

(App. Div. 2014) (quoting Horizon Blue Cross Blue Shield of N.J.

v. State, 425 N.J. Super. 1, 32 (App. Div. 2012)).       "[C]onclusory

and self-serving assertions by one of the parties are insufficient

to overcome the motion."     Puder v. Buechel, 183 N.J. 428, 440-41

(2005).



                                   5                           A-2264-16T2
     "As a general proposition, a party seeking to foreclose a

mortgage must own or control the underlying debt" to demonstrate

it has standing to bring the foreclosure action.           Deutsche Bank

Nat'l Trust Co. v. Mitchell, 422 N.J. Super. 214, 222 (App. Div.

2011) (quoting Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super.

592, 597 (App. Div. 2011)).     To show ownership or control, the

plaintiff must establish there was a valid assignment of the

mortgage or possession of the original note that pre-dated the

complaint.   Ibid.     "[E]ither   possession   of   the    note     or    an

assignment of the mortgage that predated the original complaint

confer[s] standing."   Deutsche Bank Trust Co. Ams. v. Angeles, 428

N.J. Super. 315, 318 (App. Div. 2012) (emphasis added).

     Defendants claim Wells Fargo did not possess the note at the

time of the filing of the foreclosure complaint because the

previous note holder, United Community Bank, allegedly committed

a fraud in that it claimed to have lost the note but really had

previously assigned the note to a different lender.          Defendants,

however, fail to adequately explain how this lost note affidavit

affected the subsequent note that defendants executed when they

refinanced their home, which created the underlying debt subject

to this action.

     Wells Fargo produced a certified copy of the original note

and certified that it had been in possession of the note since

                                   6                               A-2264-16T2
April 12, 2007.   Additionally, Wells Fargo provided evidence of a

valid assignment of the mortgage that occurred prior to the filing

of the foreclosure complaint.

     Defendants failed to introduce any competent evidence to

rebut Wells Fargo's assertions and proofs.        They instead rely on

the first denial of summary judgment, for failure to produce an

affidavit of assignment, to argue the trial court already ruled

defendant did not have standing and accuse the second judge of

bias in favor of Wells Fargo.   The first judge, however, did not

rule that Wells Fargo did not have standing, but rather simply

dismissed its initial summary judgment motion for failing to

provide a certification within the ordered timeframe.

     Because Wells Fargo was in possession of the original note

and had a valid assignment of the mortgage, it had standing to

bring the foreclosure complaint.       Angeles, 428 N.J. Super. at 318.

Defendants' claims that Wells Fargo violated HOSA and the CFA are

completely unsupported.

     Defendants also argue it was error for the trial court to

hear Wells Fargo's second motion for summary judgment because the

return date for the motion was less than thirty days before the

trial date scheduled by the previous judge presiding over the

case.   Wells Fargo filed the motion for summary judgment on



                                   7                           A-2264-16T2
September 27, 2013, returnable on October 25, 2013, and according

to defendants, trial was scheduled for November 11, 2013.1

     Rule 4:46-1 states in pertinent part that "motions for summary

judgment shall be returnable no later than 30 days before the

scheduled trial date, unless the court otherwise orders for good

cause   shown."    The   "'unless   otherwise    ordered'    language

contemplates scheduling by the court, prior to trial, either sua

sponte or upon a showing of good cause by the movant."      Seoung Ouk

Cho v. Trinitas Reg'l Med. Ctr., 443 N.J. Super. 461, 471 (App.

Div. 2015).   We have refused to hold "that the summary judgment

rules establish rigid requirements that must be met in every case

for due process demands to be satisfied."   Id. at 473.     The court

exercised its sound discretion in scheduling argument on Wells

Fargo's summary judgment motion.

     Defendants' remaining arguments are without sufficient merit

to require discussion in a written opinion.     R. 2:11-3(e)(1)(E).

     Affirmed.




1
  The record does not provide the scheduled trial date.      We accept
the date provided by defendants.

                                8                             A-2264-16T2